Title: To James Madison from Edward Coles, 8 November 1813
From: Coles, Edward
To: Madison, James


        
          Dear Sir
          Philadelphia Nov. 8th 1813
        
        I have been desired to communicate to you the wishes of Mr. Charles Biddle (Father of my friend Nicholas Biddle) to be appointed to fill the vacancy occasioned by the death of Gen. Macpherson. It is only thought necessary to apprise you of his desire to obtain the appointment, as he and all his competitors will be known to Mr. Secretary Jones, with whom you will no doubt confer, and whose opinion will have much weight in deciding the preference. My acquaintance with Mr. Biddle is very slight, but were I to judge of his merits by those of his Son, I should say he was worthy of any place in the gift of the Government.
        I have had a very pleasant journey having found the road very good. I remained a day in the neighbourhood of Wilmington and was much gratified in viewing the Manufactoring establishments of Dupont &

Borduie I shall probably remain here about 8 or 10 days. Yours truely & affectionately
        
          Edward Coles
        
      